DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment filed December 10, 2021.  Claims 1 and 12 have been amended.  Claims 4 and 15 have been cancelled.  New grounds of rejection have been entered with respect to claims 1-3, 5-14, and 16-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent App 20170055576A1 (hereinafter Beeson) in view of US Patent US 5388594 A (hereinafter Counts).
Regarding claim 1, Beeson teaches a smoking article with an aerosol generating portion and an overwrap material (Abstract).  
Beeson discloses a substrate portion (Fig. 1, substrate element 85) that includes a substrate material (¶29) configured to generate a primary inhalable substance upon the application of heat thereupon, the substrate portion defining an outer surface.
Beeson further discloses an overwrap material (Fig. 1, combination of wrapping material 90, outer layer 94, metal foil sheet 96, and overwrap material 118) configured to substantially surround the outer surface of the substrate portion (¶30).
Beeson further discloses wherein the overwrap material comprises a plurality of layers comprising a three-layer laminate that includes an outer layer (Fig. 1, overwrap material 118), an inner layer (Fig. 1, metal foil sheet 96) positioned proximate an outer surface of the substrate material, and an intermediate layer (Fig. 1, outer layer 94) positioned between the outer layer and the inner layer.  Beeson further discloses wherein the inner layer of the overwrap material is in direct contact with the substrate material.  As shown in Fig. 1 the 
Beeson may not explicitly disclose, wherein the inner layer of the overwrap material contains an aerosol generating component.
Counts teaches a smoking system with a replaceable cigarette containing tobacco flavor to produce a vapor or aerosol (abstract).  Counts teaches a cigarette 23 (Figs. 4A and 4B, Col. 6, lines 57-64).  The cigarette has a tobacco web 57 formed of a carrier or plenum 59 which supports tobacco flavor material 61.  There is also a cigarette paper 69 which is over both the tobacco flavor material 61 and the tobacco web 57.  The web is an inner most layer to the tobacco flavor material.  The tobacco web produces an aerosol in addition to the aerosol of the tobacco flavor material (Col. 8, lines 10-33). As the air is drawn through the tobacco web produces a flavored tobacco response of its own.  Count further teaches the tobacco web may have a humectant such as glycerin or propylene glycol to facilitate the formation of a visible aerosol by acting as an aerosol precursor (Col. 9, lines 45-54).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to provide an inner layer that contains an aerosol generating material as taught in Counts.   Beeson discloses that an overwrap can comprise three layers to improve the taste or sensory perception of the tobacco.  Counts teaches an overwrap.  In Counts, the overwrap is comprised of the paper, the plenum, and the web.  The web is an inner most layer of the overwrap and positioned proximate to the tobacco flavor material.  The web is aerosol generating, comprising a humectant to generate a precursor.  The web also contributes to the flavor response.  A person of ordinary skill in the art would recognize that the layers disclosed in Counts are an overwrap and position an aerosol generating layer proximate the substrate.  Doing so would provide a visible aerosol while at the same time supporting the substrate and imparting a flavor response to the user.    
Regarding Claim 2, modified Beeson discloses the aerosol source member of Claim 1 as discussed above.  Modified Beeson may not explicitly disclose wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of 15approximately 2% - 20%.  
Beeson teaches that the substrate may comprise an aerosol former such as glycerin (Claim 7, ¶53).  Beeson teaches an embodiment wherein there is 20% glycerin (¶42, ¶48).  Beeson teaches that the mixture maybe loaded with 5% to 30% glycerin (¶51).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to incorporate wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 2% - 20%.  In the case where the claimed ranges "overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding Claim 3, modified Beeson discloses the aerosol source member of Claim 1 as discussed above.  Modified Beeson may not explicitly disclose wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  
Beeson teaches that the substrate may comprise an aerosol former such as glycerin (Claim 7, ¶53).  Beeson teaches an embodiment wherein there is 20% glycerin (¶42, ¶48).  Beeson teaches that cast sheets containing 22% glycerin maybe be formed (¶50).  Beeson teaches another example where a tobacco containing mixture maybe loaded with 5% to 30% glycerin (¶51).  Beeson further teaches that cast sheet can be gathered on foil having an aerosol former applied thereto (¶55).  Beeson teaches that the aerosol-forming material can be incorporated into processed tobacco materials (¶59-¶60).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beeson to incorporate wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  One of ordinary skill in the art would incorporate the aerosol former into processed tobacco materials including the paper of the over wrap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding Claim 5, modified Beeson discloses Claim 1, as discussed above.  Modified Beeson further discloses wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material.  Beeson discloses the overwrap material can include a laminated paper type material.  As show in in Fig. 1, “Such a wrapping material 90 can be provided by a 
30Regarding Claim 6, modified Beeson discloses the aerosol source member of Claim 5 as discussed above.  Modified Beeson further discloses wherein the aerosol generating material comprises a cast sheet containing a fibrous material.  Beeson discloses that the initial overwrap may have a cast sheet or extruded tobacco paper.  This paper layer may provide a tobacco flavor to the formed aerosol (¶45). Extruded tobacco paper is considered to be a fibrous material.
Regarding Claim 7, modified Beeson discloses aerosol source member of Claim 5 as discussed above.  Beeson further discloses wherein the aerosol generating material comprises a reconstituted tobacco sheet.  Beeson discloses that the initial overwrap may have a cast sheet or extruded tobacco paper (¶45).  The reconstituted tobacco sheets can be, “reconstituted sheets can be mixed with other cut fillers (i.e., a traditional cut filler tobacco, 
Regarding Claim 10, modified Beeson discloses the aerosol source member of Claim 1 as discussed above.  Beeson may not explicitly disclose wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from an electrically generated heat source.  Bee
Counts teaches a smoking system with a replaceable cigarette containing tobacco flavor that is heated with a set of electrical heater elements (abstract).  Counts teaches that the object of in the invention is to have a reusable heating system (Col. 2, lines 39-42).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Beeson to incorporate an application of heat from an electrically generated heat source to produce the aerosol as taught in Counts.  A person of ordinary skill in the art would obviously use an electrical heater to produce an inhalable substance.  Doing so would result in a reusable system for inhaling an aerosol (Counts, Col. 2, lines 39-42).
Regarding Claim 11, modified Beeson discloses the aerosol source member of Claim 1 as discussed above.  Beeson further discloses wherein the overwrap material is 15configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source.  
Beeson teaches an overwrap material that produces an inhalable substance (¶45).  As the substrate and overwrap are heated the tobacco sheet in the overwrap produces an initial inhalable substance.  This substance is produced via heat generation from the heat generation 
Regarding Claim 12, modified Beeson discloses the limitations of claim 12, an overwrap material configured to substantially surround an outer surface of a substrate portion of an aerosol source member, the substrate portion including a substrate material configured to generate an inhalable substance upon the application of heat thereupon, the overwrap material comprising: a plurality of layers comprising a three-layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer, wherein the inner layer of the overwrap material contains an aerosol generating component, and wherein the inner layer of the overwrap material is in direct contact with the substrate material, for the reasons stated above with regard to claim 1.
Regarding claim 13, modified Beeson discloses the limitations of claim 13, wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 2% - 20%, for the reasons stated above with regard to claim 2
Regarding claim 14, modified Beeson discloses the limitations of claim 14, wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%, for the reasons stated above with regard to claim 3.
Regarding claim 16, modified Beeson discloses the limitations of claim 16, wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material
Regarding claim 17, modified Beeson discloses the limitations of claim 17, wherein the aerosol generating material comprises a cast sheet containing a fibrous material, for the reasons stated above with regard to claim 6.
Regarding claim 18, modified Beeson discloses the limitations of claim 18, wherein the aerosol generating material comprises a reconstituted tobacco sheet, for the reasons stated above with regard to claim 7.
Regarding claim 19, modified Beeson discloses the limitations of claim 19, wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from an electrically generated heat source, for the reasons stated above with regard to claim 10.
Regarding claim 20, modified Beeson discloses the limitations of claim 20, wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source for the reasons stated above with regard to claim 11.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson and Counts as discussed above and in further view of US Patent App. 20130037041A1 (hereinafter Worm).
Regarding Claim 8, modified Beeson discloses the aerosol source member of Claim 1 as discussed above.  Modified Beeson may not explicitly disclose, wherein the overwrap material is configured to produce an initial inhalable substance prior to production of a primary inhalable substance from the substrate material. 
Worm teaches a smoking article that can yield one more inhalable substances.  The inhalable substances may be in a substrate or a simple paper that is coated with the substance (¶9).  Worm teaches configurations for directing the inhalable substances including the inclusion of annular space (¶10-11), segmented heating (¶15), or a combination of both (¶24).  Worm further teaches that allowing for multiple inhalable substance may allow a consumer to obtain inhalable substances of different flavors in individual puffs.  (¶63 and ¶123).
Counts teaches that the air is preferably drawn into the cigarette and the aerosol is developed by heating the tobacco web.  This then combines with the tobacco flavor material 61 (Col. 8, lines 10-33).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Beeson to incorporate wherein the overwrap material is configured to produce an initial inhalable substance prior to production of a primary inhalable substance from the substrate material.  A person of ordinary skill in the art, desiring to provide a consumer with the ability to have multiple inhalable substances and therefore flavors, would configure the aerosol delivery device, a cooperation of the substrate and overwrap, to produce first and second inhalable substances.  Worm teaches many available configurations to control which inhalable substance is first and which is second (Worm ¶63 and ¶123).  
Regarding Claim 9, modified Beeson discloses the aerosol source member of Claim 1 as discussed above.  Modified Beeson does not explicitly disclose wherein the overwrap material is configured to produce a secondary inhalable substance after production of a primary inhalable substance from the substrate material.  
Worm teaches a smoking article that can yield one more inhalable substances.  The inhalable substances may be in a substrate or a simple paper that is coated with the substance (¶9).  Worm teaches configurations for directing the inhalable substances including the inclusion of annular space (¶10-11), segmented heating (¶15), or a combination of both (¶24).  Worm further teaches that allowing for multiple inhalable substance may allow a consumer to obtain inhalable substances of different flavors in individual puffs.  (¶63 and ¶123).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Beeson to incorporate wherein the overwrap material is configured to produce a secondary inhalable substance after production of a primary inhalable substance from the substrate material.  A person of ordinary skill in the art, desiring to provide a consumer with the ability to have multiple inhalable substances and therefore flavors, would configure the aerosol delivery device, a cooperation of the substrate and overwrap, to produce first and second inhalable substances.  Worm teaches many available configurations to control which inhalable substance is first and which is second.  10
Response to Arguments
Applicant’s arguments, filed December 10, 2021, with respect to the rejections of claims 1-3, 5-15, and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beeson, Counts, and Worm.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would be motivated to position the overwrap in direct contact with the substrate because doing so would provide support to the smokable product.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6041790 A to Smith which discloses a cigarette substitute with a substrate and overwrap in direct contact with the substrate (Abstract, Fig. 1, Col. 3, lines 6-10)
US 20190124979 A1 to Sebastian which discloses an aerosol delivery device with a substrate wrapped in an overwrap that can be multiple layers (Abstract, Fig. 2, ¶49)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726